Exhibit 10.36
SECOND AMENDMENT TO CREDIT AGREEMENT
BY THIS SECOND AMENDMENT TO CREDIT DOCUMENTS (this “Amendment”), dated as of
June 23, 2009, P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation
(“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative Agent, BANK OF AMERICA, N.A., a national banking association, as
Syndication Agent, and WELLS FARGO BANK, N.A., a national banking association,
as Documentation Agent and the Lenders party hereto, agree that the Credit
Agreement dated August 31, 2007 between Borrower, Administrative Agent,
Syndication Agent, Documentation Agent and the Lenders party thereto (the
“Original Credit Agreement”), as amended by that certain First Amendment to
Credit Agreement dated as of December 31, 2008 (the Original Credit Agreement as
amended by the First Amendment is referred to herein as the “Credit Agreement”)
is supplemented, amended and modified as set forth herein. All terms capitalized
but not otherwise defined herein shall have the meanings set forth in the Credit
Agreement
1. Definition of “Permitted Entity Investment”. Borrower, Administrative Agent,
Syndication Agent, Documentation Agent and the Lenders party hereto hereby agree
that a new definition of “Permitted Entity Investment” shall be added to
Section 1.01 of the Original Credit Agreement as follows
“‘Permitted Entity Investment’ has the meaning set forth in Section 6.04(e).”
2. Amendment to Section 5.08 of the Original Credit Agreement. The first
sentence of Section 5.08 of the Original Credit Agreement is hereby amended as
follows:
“The proceeds of the Loans will be used to finance the working capital needs of
the Borrower and for the Borrower’s general corporate purposes, including share
repurchases and acquisitions or other investments permitted by this Agreement.
3. Amendments to Section 6.04 of the Original Credit Agreement. Borrower,
Administrative Agent, Syndication Agent, Documentation Agent and the Lenders
party hereto hereby agree that Section 6.04 of the Original Credit Agreement is
amended by adding the following Section 6.04(e) thereto:
“(e) Investments (which for purposes of this Section 6.04(e) only shall include
purchasing, holding or acquiring any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, making or permitting to exist any loans or advances to, or
making or permitting to exist any investment or any other interest in, any other
Person, or purchasing or otherwise acquiring (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit)
meeting the following requirements or otherwise approved by the Required Lenders
(each such investment constituting a “Permitted Entity Investment”):
(i) as of the date of the consummation of such Permitted Entity Investment, no
Default shall have occurred and be continuing or would result from such
Permitted Entity Investment, and the representation and warranty contained in
Section 5.08 shall be true both before and after giving effect to such Permitted
Entity Investment;

 

 



--------------------------------------------------------------------------------



 



(ii) such Permitted Entity Investment is consummated on a non-hostile basis
pursuant to a negotiated agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Permitted Entity Investment shall be pending or
threatened by any shareholder or director of the seller or entity to be
acquired;
(iii) the business relating to such Permitted Entity Investment is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Effective Date;
(iv) as of the date of the consummation of such Permitted Entity Investment, all
material approvals required in connection therewith shall have been obtained;
and
(v) that do not exceed in the aggregate $10,000,000.00 in cash and/or non-cash
consideration during the term of this Agreement.”
4. Schedule 1 to Compliance Certificate. Borrower, Administrative Agent,
Syndication Agent, Documentation Agent and the Lenders party hereto hereby agree
that Schedule 1 to the Compliance Certificate is hereby replaced with Schedule 1
to the Compliance Certificate attached hereto as Exhibit “A”.
5. Ratification. The Credit Documents are ratified and affirmed by Borrower and
shall remain in full force and effect as modified herein. Any property or rights
to or interests in property granted as security in the Credit Documents shall
remain as security for the Loan and the obligations of Borrower in the Credit
Documents, except as modified herein.
6. Representations and Warranties. Borrower represents and warrants to
Administrative Agent, Syndication Agent, Documentation Agent and the Lenders
party hereto that: (a) there is no event which is, or with notice or lapse of
time or both would be, a default under the Credit Agreement, (b) the
representations and warranties in the Credit Agreement are true and correct as
of the date of this Amendment as if made on the date of this Amendment, (c) this
Amendment does not conflict with any law, agreement or obligation by which
Borrower is bound, and (d) this Amendment is within Borrower’s power, has been
duly authorized, and does not conflict with Borrower’s certificate of
incorporation or bylaws.

 

-2-



--------------------------------------------------------------------------------



 



7. Successors and Assigns; Counterparts. This Amendment shall be binding upon,
and shall inure to the benefit of, the parties hereto and their heirs, personal
representatives, successors and assigns. This Amendment may be executed in
counterparts.
8. Effect of Agreement. Except as provided in this Amendment, and any documents,
agreements and/or instruments executed in connection with this Amendment, all of
the terms and conditions of the Credit Documents shall remain in full force and
effect.
9. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
10. Laws Applicable. To the maximum extent permitted by law, this Amendment
shall be governed by and construed in accordance with the laws of the State of
Arizona, without regard to its conflicts of law principles.
11. Scope of Agreement. The execution of this Amendment shall not release
Borrower or Guarantors from liability of any kind. This Amendment does not
attempt to settle, and will in no way affect, compromise, release, waive,
settle, discharge or diminish any of the rights or remedies (i) of any
individual or entity who is not a party to this Amendment, or (ii) involving any
obligations, property, transactions or subject matter not included within this
Amendment. It is the express intent and agreement of the Borrower and Guarantors
that there are no third-party beneficiaries of this Amendment.
12. Ratification of Documents. The Borrower and Guarantors acknowledge that
Administrative Agent, Syndication Agent, Documentation Agent and the Lenders
party hereto are entering into this Amendment in reliance on the truth and
accuracy of the representations and warranties in this Amendment. Despite any
past or future acceptance of late or partial installment payments, any prior
reinstatement, any prior negotiations, or any other actual or implied
forbearance of any nature by Administrative Agent, Syndication Agent,
Documentation Agent and/or any of the Lenders party hereto, time remains of the
essence of this Amendment and of the Credit Documents.
13. Modification Fee. The Borrower hereby agrees to pay to each of the Lenders,
on or before the date of this Amendment, a modification fee equal to $2,500.00.
[Signature blocks appear on the following pages.]

 

-3-



--------------------------------------------------------------------------------



 



DATED as of the date first set forth above.

            P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation
      By:   /s/ Richard Federico         Richard Federico, Co-CEO               
JPMORGAN CHASE BANK, N.A., a national banking association, as a Lender and as
Administrative Agent
      By:   /s/ Anna C. Ruiz         Name:   Anna C. Ruiz         Title:   Vice
President   

 

-4-



--------------------------------------------------------------------------------



 



           
BANK OF AMERICA, N.A., a national banking
association, as a Lender and as Syndication Agent
      By:   /s/ Angelo Maragos         Name:   Angelo Maragos        Title:  
Vice President   

 

-5-



--------------------------------------------------------------------------------



 



           
WELLS FARGO BANK, N.A., a national banking
association, as a Lender and as Documentation Agent
      By:   /s/ Darcy McLaren         Name:   Darcy McLaren         Title:  
Vice President   

 

-6-



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, a national banking association, as a
Lender      
By:  
/s/ Blake Malia         Name:   Blake Malia         Title:   Assistant Vice
President   

 

-7-



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, a national banking association, as a Lender
      By:   /s/ Gary Losey         Name:   Gary S. Losey         Title:   Vice
President   

 

-8-



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT OF GUARANTORS
The undersigned Guarantors have each executed a Continuing Guarantee dated
August 31, 2007 (each, a “Continuing Guaranty”)in favor of Administrative Agent,
Syndication Agent, Documentation Agent and the Lenders party thereto as such
terms are defined in the foregoing Second Amendment to Credit Documents (the
“Amendment”). Guarantors hereby consent and agree to the modifications and all
other matters contained in the Amendment. Each Continuing Guarantee is continued
in full force and effect and shall remain unaffected and unchanged except as
amended and modified by the Amendment. Each Continuing Guarantee is hereby
ratified and reaffirmed, and Guarantor specifically acknowledges the validity
and enforceability thereof.

           
PEI WEI ASIAN DINER, INC.,
a Delaware corporation
      By:   /s/ Richard Federico         Richard Federico, CEO   

            PFCCB ADMINISTRATION, INC.,
a Delaware corporation
      By:   /s/ Richard Federico         Richard Federico, CEO   

            PFCCB SHARED CORPORATE SERVICES, INC., an Arizona corporation
      By:   /s/ Richard Federico         Richard Federico, President   

            PFCCB GIFT CARD, INC., an Arizona corporation
      By:   /s/ Richard Federico         Richard Federico, President   

 

 



--------------------------------------------------------------------------------



 



            PFCCB PINNACLE PEAK LLC, an Arizona limited liability company
      By:   P.F. Chang’s China Bistro, Inc.
its sole member  

            By:   /s/ Richard Federico         Richard Federico, Co-CEO   

            PFCCB EQUIPMENT, LLC, a Delaware limited liability company
      By:   P.F. Chang’s China Bistro, Inc.         its sole member   

            By:   /s/ Richard Federico         Richard Federico, Co-CEO   

            PFCCB LICENSING, INC., a Delaware corporation
      By:   /s/ Richard Federico         Richard Federico, Co-CEO   

            PFCCB RETAIL, INC., a Delaware corporation
      By:   /s/ Mark Mumford         Mark Mumford, CFO   

 

 



--------------------------------------------------------------------------------



 



Exhibit “A”
SCHEDULE I to Compliance Certificate
of P.F. Chang’s China Bistro, Inc.
as of                                          (Compliance Date)

         
I. FINANCIAL COVENANTS (Section 6.09 of the Credit Agreement).
       
 
       
A. LEVERAGE RATIO (Section 6.09(a) of the Credit Agreement).
       
 
       
(1) Total Indebtedness as of the Compliance Date:
    (000’s )
 
       
(a) obligations for borrowed money:
  $    
 
     
 
       
(b) obligations evidenced by bonds, debentures, notes or similar instruments:
  $    
 
     
 
       
(c) obligations upon which interest customarily paid:
  $    
 
     
 
       
(d) conditional sale/title retention agreements if liability per GAAP:
  $    
 
     
 
       
(e) deferred purchase price (excluding current accounts payable and other
accrued liabilities and contingent payments) if liability per GAAP
  $    
 
     
 
       
(f) secured Indebtedness:
  $    
 
     
 
       
(g) Guarantees:
  $    
 
     
 
       
(h) Capital Lease Obligations and other Lease Obligations:
  $    
 
     
 
       
(i) obligations in respect of bankers’ acceptances:
  $    
 
     
 
       
(j) obligations as account party in respect of letters of credit and letters of
guaranty:
  $    
 
     
 
       
(k) Net Mark-to-Market Exposure:
  $    
 
     
 
       
(l) Other:
  $    
 
     
 
       
(m) Indebtedness (Sum of (a) — (l)):
  $    
 
     
 
       
(2) EBITDA for the four fiscal quarters most recently ended:
    ($000’s )
 
       
(a) Net Income for such period:
  $    
 
     

 





--------------------------------------------------------------------------------



 



                 
(b) amounts deducted in the computation thereof for (i) Interest Expense,
(ii) Federal, state and local income taxes and (iii) depreciation and
amortization:
    +     $    
 
             
 
               
(c) non-cash charges resulting from adoption of FASB 123 if required to be
recorded as expense:
    +     $    
 
             
 
               
(d) other non-recurring expenses reducing Net Income which do not represent a
cash item:
    +     $    
 
             
 
               
(e) Federal, state, local and foreign income tax credits
    -     $    
 
             
 
               
(f) all non-cash items increasing Net Income
    -     $    
 
             
 
               
(g) EBITDA (Sum of Line A(2)(a) through Line A(2)(f)):
    =     $    
 
             
 
               
(3) Leverage Ratio (Ratio of Line A(1)(m) to Line A(2)(g):
          _____ to 1.00  
 
               
(4) Maximum Total Leverage Ratio for any fiscal quarter:
            2.50 to 1.00  
 
               
B. MINIMUM FIXED CHARGE COVERAGE RATIO (Section 6.09.02 of the Credit
Agreement).
               
 
               
(1) EBITDAR for the four fiscal quarters most recently ended:
            ($000’s )
 
               
(a) EBITDA (Line A(2)(g):
          $    
 
             
 
               
(b) Maintenance Capital Expenditures:
    -     $    
 
             
 
               
(c) Rental Expense:
    +     $    
 
               
(d) minority interest expense:
    +     $    
 
             
 
               
(e) imputed partner bonus expense:
    +     $    
 
             
 
               
(f) EBITDAR (Sum of Line B(1)(a) through Line B(1)(e)):
    =     $    
 
             
 
               
(2) Fixed Charges for the four fiscal quarters most recently ended:
            ($000’s )
 
               
(a) Interest Expense:
    +     $    
 
             
 
               
(b) Rental Expense (Line B(1)(c)):
    +     $    
 
             
 
               
(c) expense for taxes:
    +     $    
 
             
 
               

 





--------------------------------------------------------------------------------



 



                 
(d) required repayment of principal of Indebtedness:
          $    
 
             
 
               
(e) distributions to minority partners:
    +     $    
 
             
 
               
(f) Fixed Charges (Sum of Line B(2)(a) through Line B(2)(e)):
    =     $    
 
             
 
               
(3) Fixed Charge Coverage Ratio (Ratio of Line B(1)(f) to Line B(2)(f)):
          ____ to 1.00  
 
               
(4) Minimum Fixed Charge Coverage Ratio for any fiscal quarter:
            1.25 to 1.00  
 
               
II. OTHER MISCELLANEOUS PROVISIONS.
               
 
               
A. INDEBTEDNESS (Section 6.01 of the Credit Agreement).
               
 
               
(1) Indebtedness to finance the acquisition of personal property (Maximum:
$3,000,000):
          $    
 
             
 
               
(2) unsecured Indebtedness to finance the acquisition of partnership interests
(Maximum: $20,000,000):
          $    
 
             
 
               
(3) other unsecured Indebtedness permitted by Section 6.01 (Maximum:
$3,000,000):
          $    
 
             
 
               
B. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS. (Section 6.04 of
the Credit Agreement).
               
 
               
(1) Permitted Entity Investments (Maximum: $10,000,000 cash and/or non-cash
during the term of the Agreement):
          $    
 
             
 
               
(2) Permitted Acquisitions (Maximum: $50,000,000 cash and/or non-cash in
12 month period and $125,000,000 cash and $200,000,000 cash and/or non-cash
during the term of the Agreement):
          $    
 
             
 
               
C. RESTRICTED PAYMENTS. (Section 6.06 of the Credit Agreement).
               
 
               
(1) Purchases of Equity Interests in the Borrower (Maximum: $100,000,000):
          $    
 
             
 
               

 

 